"Any person who shall maintain and keep a lewd house or place for the practice of fornication or adultery, either by himself or others, shall be guilty of a misdemeanor." Code, § 26-6102. The defendant complains of error only on the usual general grounds. The evidence authorized the verdict.
                         DECIDED JANUARY 22, 1941.
This case is here on exception to the judgment of the superior court of Fulton County overruling the certiorari. The defendant was convicted of maintaining and operating a lewd house. His complaint is to the insufficiency of the evidence to support the verdict. The evidence involved illicit relations of young women and high-school boys, at the instance and promotion of the defendant, a mature, married man. It would serve no good purpose to detail the evidence here. It was ample to show that the defendant operated the house for the unlawful purpose charged, and was so depraved as to accept from the parties engaged in such conduct the price of 50 cents each on each occasion. The evidence further showed that this conduct of operating the house had been carried on continuously for some time before the arrest of the defendant. The evidence was uncontroverted, save only by the statement of the defendant.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.